Citation Nr: 0613780	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder. 

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
wrists.

5.  Entitlement to service connection for arthritis of the 
hips.

6.  Entitlement to service connection for arthritis of the 
low back.

7.  Entitlement to service connection for arthritis of the 
cervical spine (claimed as neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1951 to August 
1952 and from May 1957 to May 1976. 

This case comes before the Board from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that found that new and 
material evidence adequate to reopen the claim for service 
connection for arthritis of multiple joints had not been 
submitted.  

During the pending appeal, in a July 1999 rating decision the 
RO granted entitlement to service connection for residuals of 
right ankle sprain and residuals of left ankle sprain, each 
evaluated as 10 percent disabling effective in April 1999.  

The Board remanded the claim in March 2001 to afford the 
veteran an opportunity to undergo a personal hearing before a 
Member of the Board at the RO; however, the veteran chose 
instead to have a hearing at the RO before a Decision Review 
Officer (DRO).  At a DRO hearing in June 2001 the veteran 
stated in writing that the hearing satisfied his request for 
a hearing before a Member of the Board.  

In a Board decision in September 2002, the Board determined 
that new and material evidence had been received and reopened 
the claim.  In September 2002, the Board initiated 
development under regulations promulgated that gave the Board 
the discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

Although development had been initiated by the Board, the 
case was subsequently remanded in August 2003 so that initial 
consideration of any additional evidence obtained would be by 
the agency of original jurisdiction.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1334 (2003).  

Most recently in a September 2005 rating decision, the RO 
granted entitlement to service connection for left shoulder 
strain evaluated as 20 percent disabling effective April 
1999.  In a supplemental statement of the case issued in 
September 2005, the RO noted that service connection had been 
granted for residuals of injury to both ankles and for left 
shoulder strain (claimed as arthritis).  The RO continued the 
denial of the claim for service connection for arthritis of 
the hands, knees, hips, right shoulder, back, and neck.  The 
claim has been returned to the Board for further appellate 
review.

The issue of entitlement to service connection for arthritis 
of the low back is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In June 2001, the veteran filed an informal claim for 
arthritis of the ankles as secondary to the service-connected 
bilateral residuals of ankle sprain.  This issue is referred 
to the RO for appropriate development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's disorders 
of the right shoulder, hands, wrists, hips, and cervical 
spine were incurred in or aggravated by service, or that 
arthritis of any of those joints was diagnosed within one 
year after separation from service.

2.  The evidence is in approximate balance on the question of 
whether the veteran's current disability of the bilateral 
knee is a result of service.


CONCLUSIONS OF LAW

1.  A chronic acquired right shoulder disorder, claimed as 
arthritis of the right shoulder, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).

2.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that arthritis of his bilateral knee was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).

3.  Disabilities of the hands, wrists, hips, and cervical 
spine, claimed as arthritis, were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004, after the 
Board had reopened and remanded the claim to the RO, and 
prior to the re-adjudication of the claim, and a rating 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the SSOC issued in September 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Arthritis of bilateral knee and right shoulder

The service medical records show normal orthopedic findings 
on separation examination of August 1952.  It was noted that 
there were no significant complaints or findings referable to 
or aggravated by or brought on by military service.  Upper 
extremities, lower extremities, and spine were specifically 
found to be normal.  He denied having or having had swollen 
or painful joints, arthritis, rheumatism, bursitis any bone 
or joint deformity, painful or trick shoulder or elbow, 
recurrent back pain, trick or locked knee, and foot trouble.  
The report noted a left ankle disability due to a fall while 
skiing.

At an enlistment examination in January 1957, an entrance 
examination in April 1957 and a re-enlistment examination in 
December 1957, there were no findings of musculoskeletal 
abnormalities.  The veteran's upper extremities, lower 
extremities, and spine were specifically found to be normal.  
The veteran denied having arthritis, or other bone or joint 
deformity, painful or "trick" shoulder, and "trick" or 
locked knee in the accompanying reports of medical history.  
His upper extremities, lower extremities, and spine were 
specifically found to be normal.

In June 1959, the veteran was first restricted to quarters 
for the day when he complained of minimal swelling and some 
redness of his right knee after an infestation by an insect 
or arthropod.  The following day, there was no swelling, 
redness, tenderness, or pain with motion and the veteran was 
placed on temporary restricted duty.

At multiple examinations in service from August 1960 to 
February 1973, there were no findings of musculoskeletal 
abnormalities.  In November 1974, other than his feet and 
ankles, there were no findings of musculoskeletal 
abnormalities.  His upper extremities and spine were 
specifically found to be normal.  He denied arthritis, other 
bone or joint deformity, back trouble of any kind, painful or 
"trick" shoulder, and "trick" or locked knee.  

During the veteran's second period of service, in July 1972, 
he injured his right leg in the field.  He complained of weak 
ankles turning in while carrying heavy packs.  He was seen at 
an orthopedic clinic which noted no negative findings of the 
knee.  He was referred to physical therapy for anterior 
tibial strengthening exercises.  He was placed on a temporary 
profile and had to wear a knee support.  An August 1972 X-ray 
report revealed his right knee to be normal.  

The veteran sustained a left shoulder injury while skiing in 
November 1972.  In November 1974, the veteran complained that 
his knees were unstable and weak at times.  An examination of 
his knees was normal.  X-rays that were requested based on a 
history of giving way of knees under heavy loads revealed his 
knees were normal.

His April 1976 retirement examination was negative for any 
findings of musculoskeletal abnormalities and he denied 
having arthritis or other bone or joint deformity in the 
accompanying report of medical history.  His upper 
extremities, lower extremities, and spine were specifically 
found to be normal.  He denied having or having had swollen 
or painful joints, arthritis, rheumatism, bursitis any bone 
or joint deformity, painful or trick shoulder or elbow, 
recurrent back pain, trick or locked knee, and foot trouble.

Post service military treatment records include records from 
May 1977 to December 1979 which show treatment for unrelated 
disorders.  Post service military treatment records show that 
the veteran was seen at a general therapy clinic in July 1982 
for recurrent problem of shoulders.  The assessment was DJD 
in the shoulders with the left greater than the right.  X-
rays of the shoulders revealed normal right and left 
shoulders.  In November 1982 he was seen for follow-up of 
recurrent shoulder neck aches and pain worse at the end of a 
days work.  There was no change from a previous examination.  
X-rays indicated normal shoulders.  

An October 1979 post-service service radiographic report 
found minor degenerative changes in the cervical spine.  A 
July 1982 post-service service radiographic report found 
degenerative disc disease in the cervical spine with early 
cervical degenerative arthritis.  Films of the right and left 
shoulders were normal.  A November 1983 post-service military 
radiographic report found cervical spondylosis.  Other post-
service service medical reports show degenerative changes in 
the cervical spine.

Post service military treatment records include a June 1987 
multiphase health survey wherein the past medical history 
noted a skiing injury in 1970 or 1971 and that he had 
arthritis at that time.

Post service, at an April 1988 VA examination the veteran 
complained of pain and arthritis in multiple joints, mainly 
in both shoulders, both knees and both ankles.  He reported 
that he was noted to have multiple joint pains since about 
1970.

The veteran reported that after undergoing open-heart surgery 
in August 1987, he had right shoulder pain, that had been 
diagnosed as "frozen shoulder" approximately six weeks 
earlier and for which he had been going to physical therapy.  
With therapy, his right shoulder had been improving.  

His knees bothered him with excessive walking and he treated 
them with arthritis medicine.  The clinical findings were 
recorded.  The diagnoses included degenerative arthritis, 
without limitation of motion, of the knees; and history of 
frozen right shoulder (adhesive capsulitis), resolving, still 
on therapy, without limitation of motion and with discomfort.  
X-rays in April 1988 of the knees revealed minimal 
degenerative joint disease.  X-rays of the shoulders were 
normal for age.

Post service military treatment records show that in July 
1988 he was referred for physical therapy for shoulder 
arthritis.  The right shoulder had been "frozen" and still 
ached.  In October 1988, he was noted to still have some 
arthritis in both shoulders.  

Military records from October 1991 show complaints of 
bilateral wrist and hand pain and a diagnosis of bilateral 
carpal tunnel syndrome.

Military treatment records show that in June 1992 the veteran 
was referred to physical therapy; the assessment included 
rule out bilateral shoulder impingement.  

Military treatment records for the period from 1988 to 1994 
show the veteran received treatment for multiple disorders to 
include shoulder pain.  

The VA treatment records reflect continued treatment for 
complaints of arthritis in the multiple joints throughout the 
remainder of the early to mid 1990s.

An October 1991 VA radiologic report found mild degenerative 
changes in the wrists.  A March 1993 VA radiologic report 
found very minor degenerative changes in the wrists.

Private medical treatment records obtained from October 1996 
to August 1998 address treatment for problems other than his 
claimed arthritis.  However these records did note a history 
of and an assessment of gout.  

VA medical records from 1998 to 1999 also concern matters 
other than arthritis complaints.

In December 1998 the veteran stated that he had arthritis and 
bone degeneration which could have started and probably did 
start when he had several skiing accidents when on maneuvers 
in Alaska.  The only skiing he had ever done was on field 
duty or training.

Additional VA outpatient treatment records received in 
January 1999 and in August 1999 relate to other medical 
disorders.  

The veteran testified before a Hearing Officer at the RO in 
February 2000 as to incidents in service which caused his 
arthritis of multiple joints.  He testified that he injured 
his left shoulder in one skiing accident as shown in his 
service medical records and his right shoulder during a 
separate skiing accident but had sought no treatment for the 
right shoulder.  He further testified that he injured his 
knees due to cross-country skiing about 20 miles a day with 
heavy packs.  His knees had been bothering him since he was 
skiing in Alaska in service.  He testified that the exposure 
to cold weather while on duty in Alaska had contributed to 
his arthritis problems.  He also described the treatment he 
received in service and post-service.  

The veteran and his spouse testified in June 2001 before a 
Decision Review Officer (DRO).  The veteran testified that he 
started receiving treatment for arthritis in 1977 at Fort 
Carson.  He reported having had a skiing accident in service 
which he believed was the beginning of his problems with 
arthritis.  He described his current treatment for arthritis 
and the affect on his daily life.  His spouse testified as to 
her observations of the veteran's symptoms of arthritis and 
the medical care he received.  

At a VA joint examination in August 2001, the veteran 
reported his symptoms.  The clinical findings were recorded.  
The examiner diagnosed that the etiology of a bilateral knee 
undiagnosed disorder (strain) was more likely than not based 
on time and age related.  In diagnosing the shoulders, it 
appeared that the etiology of undiagnosed disorder (strain) 
of the right shoulder was more likely than not related to the 
injury in the service.  The etiology of an undiagnosed 
disorder (strain) of the left shoulder was more likely than 
not age related over time.  Although the veteran initially 
reversed the shoulders, a correction was made in an April 
2004 VA report.  The examiner diagnosed cervical spine 
multilevel spondylosis, and felt that the etiology was 
probably degenerative over time.  The examiner diagnosed 
strain of the hands and degenerative joint disease of the 
wrists.  The etiology was more likely than not degenerative 
over time.  The examiner diagnosed strain of the hips and 
stated that the etiology more likely than not was age related 
over time.

August 2001 x-ray reports show significant arthropathy was 
not seen on the bilateral shoulder films; surgical clips were 
noted in the soft tissues medially on the left knee and no 
significant arthropathy was noted of the bilateral knee.  .

At an August 2001 VA outpatient treatment appointment, the 
veteran complained that all his joints hurt, his right hip 
was getting worse and he wanted his rating to increase.  

A search resulted in a negative reply for records of 
treatment at Fort Carson in 1977.  

Records secured from the Social Security Administration (SSA) 
in December 2002 and in November 2004 show that the veteran 
is in receipt of SSA benefits for coronary artery disease and 
degenerative disc disease.  The medical records accompanying 
the decision primarily relate to those disorders and other 
disorders unrelated to those on appeal.  The records include 
duplicate medical records and do show that the veteran 
complained of arthralgias and arthritis pain and had taken 
medication for arthritis and pain.

The SSA records include private medical records that show in 
1988 the veteran sought treatment for complaints of right 
shoulder pain.  He related that he had suffered a myocardial 
infarct (MI) and had an angioplasty followed by bypass 
surgery.  Although he reported having had some pain in his 
right shoulder prior to the MI, subsequent to those 
procedures, he developed an increased amount of right arm 
pain.  He was diagnosed with adhesive capsulitis of the right 
shoulder.  

In April 2004, the VA examiner who had examined the veteran 
in August 2001 reviewed the claims file, his prior 
examination report in August 2001, and interviewed the 
veteran.  The examiner noted that an error had been made in 
that report as it was the left shoulder which had been 
injured in a skiing accident in 1972 which was the etiology 
of that condition.  The right shoulder had not been injured 
in the skiing injury of November 1972; however, the veteran 
reported that he did have symptomatology in the right 
shoulder in the service.  There was no specific injury but he 
continued to have symptoms at and after the time of 
separation from the service.  The examiner opined that "on 
an as likely as not basis, the right shoulder is related to 
military service, although as noted, it had nothing to do 
with the skiing injury of 1972 which did indeed involve the 
left shoulder."

The examiner opined that with respect to both knees, which 
had complaints documented in the service medical records in 
1972 and 1974, on an as likely as not basis, the knees were 
related to military service.

The veteran confirmed that aside from both shoulders, ankles, 
and knees, all other areas referred to in the August 2001 VA 
examination did indeed start approximately in 1980, after he 
had left military service.  The examiner confirmed the 
etiology for those areas as stated in his narrative in August 
2001.  The examiner stated that he had also reviewed x-ray 
reports.  A June 2002 x-ray report of the right wrist was 
compared to the prior study in August 2001 and the impression 
was no acute traumatic osseous lesions, stable degenerative 
changes, most likely due to osteoarthritis.  X-rays of the 
hips showed no evidence of hip abnormalities.

Service medical records are negative for complaints, findings 
or diagnosis of a right shoulder disorder.  Although the 
veteran was treated for a right leg injury in July 1972, at 
that time there were no negative findings of the right knee 
and an August 1972 x-ray report revealed his right knee as 
normal.  When he complained in November 1974 about his knees, 
an examination and x-rays of his knees were normal.  Multiple 
examinations throughout service found no musculoskeletal 
abnormalities including at the April 1976 retirement 
examination.  In the report of medical history accompanying 
the April 1976 examination, the veteran denied having 
arthritis or other bone or joint deformity.  Thus, a chronic 
acquired right shoulder and/or bilateral knee disability was 
not shown in service.

Evidence of record does not show findings or diagnosis of 
arthritis of the right shoulder or bilateral knee to a 
compensable degree within the first year post service.  
Accordingly, service connection cannot be granted on a 
presumptive basis.

Although the veteran served during a defined period of war, 
the veteran has not alleged that arthritis of the right 
shoulder or the bilateral knee is a result of trauma suffered 
in combat.  Thus, consideration under 38 U.S.C.A. § 1154(b) 
is not warranted.  See Kowalski v. Nicholson, 19 Vet. App. 
171. (2005); Sizemore v. Principi, 18 Vet. App. 264, 272 
(2004).

With regard to arthritis of the right shoulder, post-service 
VA treatment records show a diagnosis of degenerative joint 
disease in July 1982 although x-rays were normal.  April 1988 
x-rays of the right shoulder were normal for age.  In 1988 he 
underwent therapy for a "frozen right shoulder" after 
several surgeries.  In late 1988, arthritis of the right 
shoulder was noted.  This medical evidence, however, does not 
provide a link to service or to symptomatology since service.

August 2001 x-rays revealed that the right shoulder was 
within normal limits and the VA examiner found that the 
etiology of a right shoulder disorder (the shoulder not shown 
as injured in the service medical records) was age related 
over time.  In April 2004, the same VA examiner after review 
of the claims file, his August 2001 report and an interview 
with the veteran, clarified that the left shoulder had been 
injured in a 1972 skiing accident.  He provided a medical 
opinion that on an as likely as not basis, the right shoulder 
was related to military service although it was not linked to 
the 1972 skiing injury.  He apparently based this opinion on 
the veteran's subjective report of symptomatology in the 
right shoulder in service without a specific injury that 
continued in service and after separation from service.  The 
nexus is made to complaints which are not documented in 
service medical records.  The VA examiner's opinion is 
seriously undermined by the simple fact that there is no 
evidence of record that shows that the veteran ever suffered 
an injury to his right shoulder or complained of right 
shoulder problems during his active service.  The mere 
recitation of such symptomatology during service, does not 
corroborate the occurrence of a right shoulder condition.  
The medical report appears to be based solely on the 
veteran's subjective account, and as the Board has pointed 
out above, the service medical records, which appear to be 
complete, do not bear out the veteran's allegation in any 
way.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a doctor's opinion 
when it is based exclusively on a claimant's recitations).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the appellant's 
claimed arthritis of the right shoulder and active service.

The Board recognizes that the veteran sincerely believes that 
he has a current right shoulder disorder attributable to his 
service, but there is no evidence of record that he has any 
specialized medical knowledge.  He is competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, lay 
individuals are not considered competent to offer medical 
opinions or diagnoses, and statements to that effect do not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's assertions are not competent medical 
evidence of a nexus (that is, a causal link) between a 
current right shoulder disorder claimed as arthritis and his 
active service, or of claimed continuity of symptomatology 
demonstrated since he left service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's right shoulder disorder, 
claimed as arthritis, began during service.  The documentary 
record is of high probative value.  There is no competent 
medical evidence of record that shows arthritis of the right 
shoulder was manifested within one year after service.  There 
is no competent medical evidence that the veteran currently 
has a chronic acquired right shoulder disorder claimed as 
arthritis which has been linked to service.  No probative, 
competent medical evidence exists of a relationship between 
any current right shoulder disorder claimed as arthritis and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In summary, with regard to claimed arthritis of the right 
shoulder, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's right shoulder disorder claimed as arthritis is 
related to any incident during service.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis, or any presumptive 
basis.  Since the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim for service connection of the 
right shoulder must be denied.

With regard to the bilateral knee disability, the Board finds 
that the evidence of record shows an injury in service to the 
right knee and complaints of bilateral knee pain with 
continued symptomatology in service and post service.  In 
April 1988 a VA examiner diagnosed degenerative arthritis, 
without limitation of motion, of the right knee and of the 
left knee.  X-rays in April 1988 revealed minimal 
degenerative joint disease.  A VA examiner in April 2001 
found that the etiology of a bilateral knee disorder (strain) 
was based on time and age related; x-rays revealed no 
significant arthropathy of the bilateral knee.  However, in 
April 2004, the VA examiner who examined the veteran in April 
2001, after review of the case, his report, and an interview 
with the veteran linked the bilateral knee disability to 
history of trauma in service.  In view of the foregoing, the 
Board finds that the evidence is equipoise regarding any 
finding that the veteran has a current disability of 
arthritis of the bilateral knee which is etiologically 
related to his active military service.  Therefore, the Board 
finds that the arthritis of the knees is the related to the 
veteran's service and service connection for the arthritis of 
the knees is granted.  

The Board finds that disabilities of the hands, wrists, hips, 
and cervical spine are not show to have been incurred in or 
aggravated by service; to be proximately due or the result of 
any disease or injury incurred in or aggravated by service; 
to have manifested as arthritis within one year following the 
veteran's separation from service.  The disabilities of the 
hands, wrists, hips, and cervical spine manifested years 
following the veteran's separation from service and there is 
no competent medical evidence of record that relates any of 
those disabilities to the veteran's service.  The evidence 
does not show that any arthritis of the hands, wrists, hips, 
and cervical spine manifested to a compensable degree within 
one year following the veteran's separation from service.  
The examiner at the August 2001 VA examination, who 
subsequently issued an April 2004 addendum to his opinion, 
specifically found that the disabilities of the hands, 
wrists, hips, and cervical spine were not related to service.  
That examiner felt that those disabilities were age-related, 
degenerative changes that developed over time, and that they 
were not related to the veteran's service.  In the absence of 
any evidence linking disabilities of the hands, wrists, hips, 
or cervical spine with the veteran's service or any disease 
or injury incurred in or aggravated by service, the criteria 
for establishing service connection are not met.  The Board 
finds that the preponderance of the evidence is against the 
claims for service connection for disabilities of the hands, 
wrists, hips, and cervical spine, claimed as arthritis.  
Therefore, those claims must be denied.



ORDER

Entitlement to service connection for arthritis of the right 
shoulder is denied.  

Entitlement to service connection for arthritis of knees is 
granted.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the wrists 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.

Entitlement to service connection for arthritis of the 
cervical spine (claimed as neck), is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The Board notes that the veteran was seen in service n May 
1965 for acute back strain.  Subsequently, as the August 2001 
VA examination, x-rays of the lumbar spine showed minimal 
degenerative changes.  Where an injury is shown in service 
and a current disability is shown, the regulations provide 
that VA will obtain an examination to determine whether the 
current disability is related to the inservice injury.  The 
veteran here has claimed that the low back disability is due 
to an inservice injury.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA spine 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following opinion:

a)  Is it as likely as not (50 
percent or more likelihood) that any 
current low back disability is 
related to the veteran's inservice 
treatment for acute back strain?

b)  Is any current low back 
disability aggravated by the 
veteran's service-connected 
disabilities of the lower 
extremities?

2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant can submit additional evidence and argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


